El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
Al fallecimiento de don Arturo Lluberas Rodríguez, sus herederos doña Asunción Negroni — cónyuge viuda — y doña Otilia Lluberas Negroni — hija adoptiva — continuaron en unión a los hermanos Lluberas Pasarell, nombrados Antonia, Manuel Francisco, Graciela, Celia, Rosa Elena y Raquel, en la explotación de una empresa agrícola — plantación de cañas —e industrial — factoría azucarera — que hasta entonces gi-raba bajo la razón de “Arturo Lluberas y Sobrinos”. Hasta el año 1948 se rindieron declaraciones de ingresos a nombre de esta empresa común — comunidad hereditaria con fines de lucro(1) — incluyéndose tanto las operaciones agrícolas como las industriales. A partir de la fecha indicada, y por su-gestión de la Comisión de Servicio Público, se separaron am-bas actividades para fines contributivos, y se presentaron declaraciones a nombre de “Sucesión Lluberas,” para cubrir las operaciones agrícolas, y de “Arturo Lluberas y Sobrinos” para las operaciones de factoría.
El Secretario de Hacienda de Puerto Rico practicó una investigación de las declaraciones de ingresos de estas en-tidades, y como resultado de la misma, en abril de 1954 de-terminó deficiencias y concedió créditos según se indica a continuación:

*184
Sucesión Lluberas Arturo Lluberas y Sobrinos

1946 (1, 686.10)
1947 8, 727.13
1948 45, 343. 54
1949 $86,145. 88 12, 346.40
1950 27, 982. 38 295. 60
1951 516. 91 292.15
1952 (327. 97) 179. 47
Estas deficiencias no fueron notificadas prelixninarmente o en forma final según dispuesto en la sección 57(a) de la Ley de Contribuciones sobre Ingresos de 1924, 13 L.P.R.A. sec. 775(a), a las entidades contributivas mencionadas ni a ninguno de los miembros que las integraban, a pesar de lo cual fueron tasadas en 15 de agosto de 1955, expidiéndose los recibos correspondientes.(2) En 16 de marzo siguiente el Colector de Rentas Internas de Yaueo envió notificaciones a “Sucn. Arturo Lluberas Rodríguez” y a “Arturo Lluberas & Sobrinos,” remitiéndolas por correo certificado al señor Albert Cage, esposo de doña Otilia Lluberas Negroni, en las cuales informaba que encontrándose pendientes de pago los recibos expedidos con motivo de las deficiencias relacionadas, se había procedido a embargar una finca rústica de 946.79 cuerdas, sita en el barrio La Boca, de Guayanilla. Efecti-vamente, en 27 de febrero anterior, el Registrador de la Propiedad de Ponce había procedido a anotar dos embargos sobre la finca número 490 del término de Guayanilla, ha-ciéndose constar en la anotación letra B que la misma era propiedad “del contribuyente Arturo Lluberas & Sobrinos, conocida por la Sucn. de Arturo Lluberas Rodríguez, inte-grada por Asunción Negroni Abelda y Otilia Lluberas Ne-groni, y los sobrinos de Arturo Lluberas Rodríguez, nom-brados Manuel Francisco, Antonia, Rosa Elena, Graciela, *185Cecilia y Raquel Lluberas Pasarell,” y en la anotación C,, que se embargaba “todo condominio o participación que en. esta finca corresponda al contribuyente Sucesión de Arturo-Lluberas Rodríguez, conocida por Sucesión Lluberas, com-puesta por Asunción Negroni Albelda y Otilia Llubera» Negroni.”
Se inició un recurso de injunction contra el Secretario de Hacienda, solicitándose del tribunal que dictara una orden dirigida a dicho demandado para impedirle cobrar los reci-bos expedidos, procediera a cancelar los embargos trabados y se abstuviera de llevar a cabo acto alguno tendente al cobro a los demandantes (3) de los recibos mencionados. La razón de pedir de los demandantes puede resumirse así: a) los dueños del inmueble embargado no son los contribuyentes a cuyo nombre se expidieron los recibos tantas veces mencio-nados; b) la ausencia de notificación a los demandantes de las deficiencias, ya en forma preliminar o final; y, c) en el supuesto de que pudiera decirse que el inmueble embargado pertenece a los contribuyentes, tampoco se les notificaron las deficiencias en forma preliminar o final a las dos entidades nombradas.
En el curso de los procedimientos, y ante la inminencia de una venta en pública subasta del inmueble embargado para satisfacer las contribuciones adeudadas, el tribunal de instancia, previa solicitud de los demandantes, expidió en 8 de noviembre de 1957, un injunction pendente lite. Sec-*186ción 57(a) (10) de la Ley de Contribuciones sobre Ingresos .de 1924, 18 L.P.R.A. secs. 775(a) (10).(4)

SI Secretario de Hacienda admite que no se llevó a cabo «1 trámite de notificación de las deficiencias, pero sostiene .que ello no era necesario debido a que las mismas habían .sido aceptadas por el señor Domingo Gilormini, en su ca-rácter de administrador y a nombre y en representación de dichas dos entidades, quien al efecto firmó sendos consenti-mientos para la tasación y el cobro de deficiencias en contri-bución. (5) Así lo resolvió el tribunal a quo, y en conse-cuencia, desestimó la petición de injunction. Se interpuso recurso de apelación en 15 de agosto de 1958, y aun cuando *187el escrito presentado — que expone los fundamentos aducidos —no plantea una cuestión constitucional sustancial, Soltero Peralta v. Srio. de Hacienda, 86 D.P.R. 26 (1962), (6) consi-deraremos el recurso como uno de revisión. Sección 14(f)-de la Ley de la Judicatura, según enmendada por la Ley' Núm. 115 de 26 de junio de 1958, 4 L.P.R.A. (Supl. 1961) pág. 221. 
1. Conforme a lo provisto en la sección 57(a) (1) de la Ley de Contribuciones sobre Ingresos de 1924, 13 L.P.R.A. sec. 775(a) (1), el Secretario de Hacienda está impedido de tasar una deficiencia o proceder a su cobro por la vía de apremio o judicialmente hasta que haya sometido al contri-buyente una notificación de deficiencia. Sin embargo, en ciertas ocasiones, el cumplimiento de esta previa notificación está dispensado, Ramos v. Srio. de Hacienda, 85 D.P.R. 424 (1962), especialmente el escolio 1, siendo una de ellas, la de la renuncia escrita por el contribuyente de las res-tricciones sobre tasación y cobro de deficiencias según prescrito en la actual sección 272(d) de la Ley de 1954, 13 L.P.R.A. sec. 3272(d). Ahora bien, una disposición similar no se incorporó a la Ley de 1924 hasta la aprobación de la Ley Núm. 9 de 8 de octubre de 1954 (Leyes, pág 123), mediante la cual se adicionó, entre otros, el inciso (f) sobre' “renuncia de restricciones” a la mencionada sección 57, 13 L.P.R.A. see. 775(f).(7)

Como dicha Ley Núm. 9 comenzó a regir en la misma fecha de su aprobación, se arguye que los documentos de re-nuncia en que se apoya el Secretario, firmados en 7 de abril anterior, no son efectivos. Ello equivaldría a sostener que cón anterioridad a la adición del inciso (f) un contribuyente-no podía renunciar a las restricciones sobre tasación y cobro de deficiencias por no existir disposición estatutaria que lo *188autorizara. No obstante, a poco que examinemos el pro-blema, convendremos que tal solución no es ni adecuada ni lógica. El propósito de la notificación preliminar y final de 'deficiencias, según exigido por la sección 57(a) (1), no es otro que permitir al contribuyente la oportunidad de discu-tir su responsabilidad contributiva, bien administrativa-mente, si opta por la celebración de una vista ante el Nego-ciado, o judicialmente, si prefiere recurrir a los tribunales para revisar la determinación administrativa. En todo caso, no viene obligado a pagar la deficiencia, y la exigencia adi-cional mayor que se establece en la etapa judicial es la de afianzamiento. Pero cuando el contribuyente acepta la de-terminación y renuncia a la notificación, es porque simple-mente está dispuesto a pagar la deficiencia determinada. Recibe el beneficio de que no paga intereses “hasta el trigé-simo día siguiente a la fecha de la radicación de dicha re-nuncia o hasta el día en que la deficiencia tasada, cualquiera de ellos que sea el anterior.” Sección 57 (d) de la Ley de 1924, 13 L.P.R.A. sec. 775(d) ; sección 292 de la Ley de 1954, 13 L.P.R.A. see. 3292, y además le permite pagar la contribución — evitando así que se acumulen más intereses, sin que por otro lado pierda la oportunidad de impugnarla judicialmente mediante la correspondiente acción de reinte-gro. La sección 57(a) (1) en fin de cuentas garantizaba al contribuyente el derecho a que no se le tasara la contri-bución antes de recurrir a los tribunales o de que expirara el término que para ello le concede la ley. (8) Aun en au-sencia de estatuto que lo autorice expresamente, cualquier renuncia a este derecho era perfectamente admisible, por no ser contra la ley, el interés o el orden público, o en per-juicio de tercero, artículo 4 del Código Civil, ed. 1930, 31 *189L.P.R.A. sec. 4; cfr. Bertelsen & Petersen Engineering Co. v. United States, 60 F.2d 745 (CCA 1, 1932); Warner Sugar Refining Co., 4 B.T.A. 5 (1926). Véase, Mertens, Law of Federal Income Taxation, (1958), vol. 10, :§ 57.44, pág. 84.
2. Se impugna además la facultad de don Domingo Gi-lormini para obligar a las dos entidades “Sucesión Lluberas” y “Arturo Lluberas y Sobrinos” mediante la firma de las formas sobre consentimiento para la tasación y cobro de de-ficiencias. (9) Es preciso dar una ojeada a la prueba pre-sentada sobre este aspecto del litigio.
Don Domingo Gilormini era el administrador de los ne-gocios de ambas empresas, cargo que ocupaba desde fecha anterior al deceso de don Arturo Lluberas. Como parte de sus deberes administrativos firmó y radicó las declaraciones de ingresos de “Arturo Lluberas y Sobrinos” desde 1943 hasta 1948, y desde 1949 hasta 1953, las planillas de “Su-cesión Lluberas” y “Arturo Lluberas y Sobrinos.” En casi todas las declaraciones rendidas se consignó que los libros de la “sociedad” estaban a su cargo. En 13 de enero de 1945 se dirigió al Secretario de Hacienda solicitando autorización a nombre de “Arturo Lluberas & Sobrinos” para cambiar el año contributivo que terminaba en junio 30 al sistema de año natural, “debido a que las zafras se liquidan con re-traso” ; en 7 de marzo dé 1955 solicita una prórroga para la radicación de las declaraciones de ingresos de ambas em-presas. Durante todo este tiempo es además administrador de la comunidad Hermanos Lluberas Pasarell y de casi todos sus miembros, y a nombre de éstos firma y rinde las corres-pondientes declaraciones de ingresos.
Participó, conjuntamente con el señor Cage, en las dis-cusiones durante la investigación practicada por el inspector de contribución sobre ingresos. Concluida la investiga-*190ción, se le comunicó el resultado de los ajustes hechos por el representante del Secretario de Hacienda y de las deficiencias resultantes. Gestionó y logró que no se incluyeran penali-dades por negligencia intencional. El 7 de abril de 1954 firmó documentos de renuncia a las restricciones para la tasación y cobro de deficiencias. Aunque no se hizo constar a continuación de su firma que lo hacía en representación de las empresas, en cada una de las formas, el señor Cage llenó los blancos correspondientes a la identificación del año contributivo y el importe de la deficiencia, que concuerda exactamente con las cantidades que hemos detallado al co-mienzo de esta opinión. Además, coetáneamente con la firma de las renuncias (ivaivers), aceptó las deficiencias determi-nadas a “Sucesión Lluberas” para el año 1951 y a “Arturo Lluberas y Sobrinos” para los años 1950, 1951 y 1952, ex-pidiendo y firmando en el acto a nombre y contra la cuenta bancaria de las empresas los cheques correspondientes para su pago.
Conviene además advertir que mediante escrituras pú-blicas de otorgamiento o protocolización de poder notarizadas entre octubre de 1953 y marzo de 1954, actuaba como man-datario de doña Asunción Negroni viuda de Lluberas, doña Otilia Lluberas Negroni, doña Raquel Lluberas Pasarell, don Manuel Francisco Lluberas Pasarell, y doña Graciela Llube-ras Pasarell. Todas las partes poderdantes, después de ma-nifestar ser condueñas de la central azucarera que opera con el nombre de “Central San Francisco” y también con el de “Arturo Lluberas y Sobrinos,” autorizaron al señor Gilor-mini a que “represente a dicha Central ante todos los De-partamentos, Agencias, Autoridades y Funcionarios del Go-bierno Federal y sus Tribunales, y del Gobierno del Estado Libre Asociado de Puerto Rico y sus Tribunales . . . llene, jure, rinda y radique ante las autoridades competentes, y ante las asociaciones, corporaciones o personas que fuere pertinente, informes, planillas y demás documentos nece-sarios.” 
*191Mertens, op. cit., vol. 10, :§ 57.60, indica que en relación con las renuncias contributivas {ivaivers) se ha impuesto un criterio de interpretación liberal de los principios generales de agencia. Esa trayectoria ha sido uniformemente seguida en la escasa jurisprudencia sobre el particular. En United States v. Krueger, 121 F.2d 842 (CCA 3, 1941) se impugnó una renuncia firmada a nombre de una corporación íntima (closed corporation) por un director que actuaba como sín-dico liquidador. Al desestimar la impugnación, el tribunal expresó que la facultad para renunciar las limitaciones para la tasación y cobro de deficiencias está incluida dentro del poder concedido a las corporaciones para liquidar sus asun-tos y distribuirse el activo sobrante entre los accionistas; que un liquidador está autorizado implícitamente a realizar las gestiones necesarias para reducir la responsabilidad con-tributiva de la corporación; y finalmente consideró como índice de la facultad para firmar la renuncia a nombre de la corporación, el hecho de que el director había firmado la declaración de ingresos a nombre de ésta, la había represen-tado en reuniones celebradas para discutir las deficiencias y había firmado el cheque en pago de las mismas. Véanse también, Liberty Baking Co. v. Heiner, 37 F.2d 703 (CCA 3, 1930); Philip Carey Mfg. Co. v. Dean, 58 F.2d 737 (CCA 6, 1932) (intervención en discusión para el ajuste de las deficiencias) ; Hammond v. Carthage Sulphite Pulp & Paper Co., 34 F.2d 155 (M.D. N.Y. 1928) (firma de las declaraciones de ingresos e intervención en la discusión de las deficiencias) . Y en Independent I. & C. Storage Co. v. Commissioner of Internal Revenue, 50 F.2d 31 (C.C.A. 5, 1931) se dice que es inconcebible que pueda sostenerse que una persona tenía facultad para firmar una declaración de in-gresos a nombre de una corporación, y evitar así la imposi-ción de una penalidad por no radicar planilla, y luego se niegue la autoridad de esa misma persona para suscribir una renuncia en relación con la contribución a imponerse *192como resultado de la investigación de la planilla. Cfr. Jaffee v. Commissioner of Internal Revenue, 45 F.2d 679 (CCA 2, 1930) ; Piedmont Wagon & Mfg. Co. v. United States, 6 F. Supp. 125, 129 (Ct. Cl. 1934) y Central Aguirre Sugar Co. v. United States, 2 F. Supp. 538, 544 (Ct. Cl. 1933). 
Convenimos con el tribunal de instancia que todo el cua-dro de los hechos indica, sin lugar a dudas que el señor Gi-lormini estaba facultado para firmar las renuncias de las restricciones para la tasación y cobro de las deficiencias de ambas empresas, y que, por tanto, era innecesaria la notifi-cación de las mismas según dispuesto en la sección 57(a) (1). Se desprende que el señor Gilormini era un administrador con amplios poderes, con facultad para representar a las empresas en los asuntos relacionados con la rendición de declaraciones de ingresos, pago de contribuciones y ajuste de la responsabilidad contributiva; que como tal, no sólo suscribió y juró las planillas, sino que intervino en las dis-cusiones con el representante del Secretario durante la in-vestigación, aceptó parte de las deficiencias determinadas y las pagó. 
Como una empresa común es para fines contributivos una entidad separada y distinta de las personas que la componen, Calaf v. Sec. Hacienda, 76 D.P.R. 577, 581 (1954), no era necesario notificar individualmente a los miembros que la componen. La renuncia a nombre de las empresas era todo cuanto se requería para que el Secretario pudiera tasar las deficiencias. Esto en forma alguna significa que en cuanto al pago de las deficiencias tasadas los componentes de estas entidades puedan escudarse en el hecho de que los bienes no aparecen inscritos a nombre de éstas, sino que les pertenecen individualmente. Después de todo, el Secretario ha sido guiado por las propias declaraciones de las contribu-yentes que relacionan como sus miembros a las personas que tienen inscrito a su favor el inmueble embargado.
*193Las otras cuestiones planteadas por la parte recurrente no merecen seria consideración y dependen de lo resuelto precedentemente.

Se confirmará la sentencia dictada por el Tribunal Superior, Sala de San Juan, en 11 de julio de 1958.


 Sobre las comunidades como empresas comunes para los fines de contribución sobre ingresos, véanse, Suáres Fuentes v. Srio. de Hacienda, 85 D.P.R. 388 (1962); Calaf v. Secretario de Hacienda, 76 D.P.R. 577 (1954); Calaf v. Tribunal de Contribuciones, 73 D.P.R. 812 (1952) ; Comunidad Fajardo v. Tribunal de Contribuciones, 73 D.P.R. 543 (1952); Tesorero v. Tribunal de Contribuciones, 70 D.P.R. 99 (1949); Vías v. Tribunal de Contribuciones, 67 D.P.R. 491 (1947); Puig v. Tribunal de Contribuciones, 65 D.P.R. 734 (1946); y las secciones 2(a) (3) y 411(a) (3) de las Leyes de Contribución sobre Ingresos de 1924 y 1954, 13 L.P.R.A. secs. 632(a) (3) y 3411(a) (3).


 La deficiencia del año 1951 de "Sucesión Lluberas” y las de los años 1950, 1951 y 1952 de “Arturo Lluberas y Sobrinos” fueron satisfe-chas en 7 de abril de 1354.


 Figuraron como demandantes doña Asunción Negroni y su hija doña Otilia Lluberas de Cage; los hermanos Lluberas-Pasarell nombrados Antonia, Rosa Elena, Graciela, Celia y Raquel, y los miembros de la su-cesión de don Manuel Francisco Lluberas Pasarell — fallecido con poste-rioridad a abril de 1954 — compuesta por sus hijos María Cristina, Rosa Antonia y Gerónimo Lluberas Kells y su nieto Terry Muñoz Lluberas, en representación de su madre premuerta Laura Elena Lluberas Kells, fa-llecida en 1943.
En el acto de la vista se sustituyó como parte a doña Graciela Llu-beras Pasarell, quien había fallecido en septiembre de 1957, por sus hijos Fernando, Graciela y Antonio Valenti Lluberas.


 Corresponde a la sección 272(a) (10) de la Ley de 1954, 13 L.P.R.A. sec. 3272(a) (10); véanse, Fuentes v. Srio. de Hacienda, 80 D.P.R. 203 (1958) y Fuentes v. Srio. de Hacienda, 85 D.P.R. 492 (1962).


 Los documentos firmados fueron formas 482 utilizadas por el De-partamento de Hacienda. Esta forma lee como sigue:
“Por la presente se renuncia a las restricciones impuestas por la Sección 57 de la Ley de Contribución sobre Ingresos y se consiente a la tasación y al cobro de la siguiente deficiencia en contribución:
[[Image here]]
'.Fecha.


 Colegio de Abogados, serie 1962, núm. 3.


La ley federal incorporó una disposición similar por primera vezen la Ley de Rentas Internas de 1926, .sección 274(d),- 44 Stát. 66;


 En United States v. Price, 361 U.S. 304 (1960) se sostuvo que la renuncia puede hacerse válidamente antes de que se notifique la deficien-cia, resolviendo así el conflicto surgido entre el Sexto Circuito (Moore v. Cleveland Ry. Co., 108 F.2d 656 (C.C.A. 6, 1940)) y el Noveno Circuito (Mutual Lumber Co. v. Poe, 66 F.2d 904 (C.C.A. 9, 1933)).


 La importancia de este planteamiento reside en que si prospera, •el Secretario estaría impedido de notificar ahora las deficiencias deter-minadas por haber transcurrido el término de 7 años provisto por la sección 60(a)(1) de la Ley de 1924, 13 L.P.R.A. sec. 778(a)(1).